UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) þ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2010. o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 333-140257 Phoenix International Ventures, Inc. (Exact name of registrant as specified in its charter) Nevada 20-8018146 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 61B Industrial PKWY Carson City, NV 89706 (Address of principal executive offices) (775) 882-9700 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):Yes o No þ The number of shares outstanding of the issuer’s common stock, as of August 16, 2010 was 8,142,657. -1- Phoenix International Ventures, Inc. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION 3 Item 1.Financial Statements Item 2.Management’s Discussion and Analysis of Financial ConditionandResults of Operations 12 Item 3.Quantitative and Qualitative Disclosures about Market Risk 16 Item 4T.Controls and Procedures 16 PART II. OTHER INFORMATION Item 1.Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3.Defaults upon Senior Securities 17 Item 4.(Removed and Reserved.) 17 Item 5.Other Information 17 Item 6.Exhibits 17 -2- PART I FINANCIAL INFORMATION Item 1. Financial Statements Index to Financial Statements Page Condensed Consolidated Balance Sheets as ofJune 30, 2010 (Unaudited) andDecember 31, 2009 4 Condensed Consolidated Statements ofOperations for the ThreeMonths EndedJune 30, 2010and 2009 and for the Six Months Ended June 30, 2010 and 2009 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Six MonthsEndedJune 30, 2010 and 2009 (Unaudited) 6 Notes to Condensed Consolidated Financial Statement (Unaudited) 7 -3- Phoenix International Ventures, Inc Condensed Consolidated Balance Sheet as of June 30, December 31, Assets (Unaudited) (Audited) Current assets Cash $ $ Accounts receivable, net Cost in excess ofBillings Inventory Prepaid and other current assets Total current assets $ $ Property and equipment, net Other assets Total assets $ $ Liabilities and Stockholders' (Deficit) Current liabilities Line of credit $ $ Accounts payable Other accrued expenses Billings in excess of cost - Customer deposits Notes Payable, current portion net of discounts Legal settlement Due related party Officer loans Total current liabilities $ $ Long term liabilities Notes payable Officer advances Totallong term liabilities $ $ Total liabilities $ $ Commitment and Contingencies - - Stockholders' (deficit) Preferred stock - $0.001 par value; 1,000,000 shares authorized; zero shares issued and outstanding - - at June 30, 2010 and December 31,2009 Common stock - $0.001 par value; 50,000,000 shares authorized; and8,113,307 and8,142,657 shares issued and outstanding at June 30, 2010 and December 31, 2009 Additional paid in capital - Accumulated Deficit ) ) Total stockholders' deficit $ ) $ ) Total liabilities and stockholders' (deficit) $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements -4- Phoenix International Ventures, Inc Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2010 (unaudited) 2010 (unaudited) 2009 (restated) Sales $ Cost of sales Gross margin $ Operating expenses General and administrative expenses $ Total operatingexpenses $ Income (loss) from operations $ ) $ $ ) $ ) Other loss - - - Interest expense ) Net Income (loss)before taxes $ ) $ ) $ ) $ ) Income taxes - Net income (loss) $ ) $ ) $ ) $ ) Net income per commonshare: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $
